DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  incorrect grammar.
Claim 7 recites: “The capsule of claim 6, wherein further comprising…”  The phrase “wherein” is incorrect in this limitation.
For purposes of examination, examiner will interpret claim 7 as reciting: “The capsule of claim 6, further comprising…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “…further comprising a seal support member proximate the shaped inlet surface…”  There is no mention of a shaped inlet surface previously on any of the claims which claim 7 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 7 as reciting: “…further comprising a seal support member proximate inlet port…”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Davis et al. (US Pat. Pub. No. 2018/0154036, hereinafter Davis). 
In regards to Claim 1
a housing (#124) having a first end and a second end and that defines a longitudinal axis that extends between the first end and the second end (see figures 18-19 below and paragraph [0132]); 
an inlet port (#142) that is disposed proximate the first end, the longitudinal axis extending through the inlet port (see figures 18-19 below and paragraph [0132]); 
an outlet port that is disposed proximate the second end (see figure 18 below); 
a volatile substance member that includes a volatile substance (#150), the volatile substance member contained and supported within the housing (#124) between the first end and the second end (see paragraph [0132]); 
the inlet port (#142) configured to receive an airflow that moves into the housing (#124) and across the volatile substance member (#150) as the airflow flows from the inlet port (#142) to the outlet port; the inlet port at least partly defined by an inlet surface with a tapered profile (#122), the inlet surface extending at least partly about the longitudinal axis, the inlet surface being tapered with respect to the longitudinal axis to direct the airflow radially with respect to the longitudinal axis (see figure 16, figures 18-19 below, and figure 24 and paragraphs [0132]-[0134] and [0141]).

    PNG
    media_image1.png
    752
    500
    media_image1.png
    Greyscale

In regards to Claim 2, Davis discloses wherein the inlet surface (#122) is annular and extends continuously about the longitudinal axis (see figure 16 and figures 18-19 above).
Claim 3, Davis discloses wherein the inlet surface (#122) has a convex curvature (see figure 16). 
In regards to Claim 4, Davis discloses wherein the housing (#120) defines an internal receptacle proximate the first end, the internal receptacle being open to the volatile substance member (#150) (see figure 16 and paragraphs [0127]-[0129]).
In regards to Claim 5, Davis discloses wherein the housing (#120) includes an outer wall (#128) that extends about the longitudinal axis, wherein the outer wall (#128) extends along the longitudinal axis in a first direction toward the first end and terminates at a first terminal end; and wherein the housing (#120) includes an inner wall (#138a, #138b) that extends away from the first terminal end in a second direction along the longitudinal axis, the second direction being opposite the first direction; and wherein the internal receptacle is defined between the inner wall and the outer wall (see figures 16-17 and paragraph [0129]).
In regards to Claim 6, Davis discloses wherein the capsule further comprises a seal member (#134) that selectively moves between a sealed position and an unsealed position (can be opened or closed to prevent the fragrance from being lost during storage/use); wherein the seal member (#134) substantially seals the inlet port (#142) in the sealed position; wherein the inlet port (#142) is unsealed with the seal member (#134) in the unsealed position; and wherein the seal member (#134) is biased toward the sealed position (see figure 20-23 and paragraphs [0137]-[0138] and [0140]).
In regards to Claim 7, Davis discloses further comprising a seal support member (#148) proximate the inlet port (#142); wherein the seal member (#134) is attached to the 

    PNG
    media_image2.png
    387
    506
    media_image2.png
    Greyscale

In regards to Claims 8-9, Davis discloses wherein the housing includes an elongate member (#148) that extends across the inlet port (#142) and is attached to the seal support member; and wherein the elongate member (#148) subdivides the inlet port into a plurality of inlet openings, wherein the elongated member (#148) is one of a plurality of elongate members that radiate from the seal support member and extend across the inlet port (#122) to subdivide the inlet portion into the plurality of inlet openings (see figure 17 and figure 19 below). 

    PNG
    media_image3.png
    430
    552
    media_image3.png
    Greyscale

In regards to Claim 11, Davis discloses wherein the inlet surface (#122) is substantially centered on the longitudinal axis; wherein the inlet port (#142) and the volatile substance member (#150) are substantially aligned along the longitudinal axis; and wherein the volatile substance member (#150) includes a through-way for passage of the airflow through the volatile substance member (see figures 18 and 24 and paragraph [0132]). 
In regards to Claim 12, Davis discloses wherein the housing (#120) includes an outer wall (#128) that extends about the longitudinal axis; wherein the outer wall (#128) extends along the longitudinal axis; wherein the outer wall (#128) is tapered with respect to the longitudinal axis, the outer wall proximate the first end being narrower than the outer wall proximate the second end (see figure 16 below).

    PNG
    media_image4.png
    342
    542
    media_image4.png
    Greyscale

In regards to Claims 13 and 19, Davis discloses a volatile substance distribution system and method of manufacturing a volatile substance distribution system comprising:
a base unit (#102) that includes a fan (#156), the base unit including a receptacle and an air outlet proximate the receptacle, the air outlet configured to direct air driven by the fan (#156) away from the base unit (#102) (see figure 24 below and paragraph [0141]); and 
a capsule (#120) configured to be removably supported on the base unit (#102) and received in the receptacle (see figure 24 below), the capsule including: 
a housing (#124) having a first end and a second end and that defines a longitudinal axis that extends between the first end and the second end (see figures 18-19 above and paragraph [0132]); 
an inlet port (#142) that is disposed proximate the first end, the longitudinal axis extending through the inlet port (see figures 18-19 above and paragraph [0132]); 
an outlet port that is disposed proximate the second end (see figure 18 above); 
a volatile substance member that includes a volatile substance (#150), the volatile substance member contained and supported within the housing (#124) between the first end and the second end (see paragraph [0132]); 
the first end removably supported by the base unit (#102) with the inlet port (#142) fluidly connecting with the air outlet of the base unit (#102) for receiving an airflow from the air outlet that moves into the housing (#120) and across the volatile substance member (#150) as the airflow flows from the inlet port to the outlet port (see figure 24 below and paragraph [0141]); and 
the inlet port at least partly defined by an inlet surface with a tapered profile (#122), the inlet surface extending at least partly about the longitudinal axis, the inlet surface being tapered with respect to the longitudinal axis to direct the airflow radially with respect to the longitudinal axis (see figure 16, figures 18-19 above and paragraphs [0132]-[0134] and [0141]). 

    PNG
    media_image5.png
    740
    512
    media_image5.png
    Greyscale

In regards to Claim 14, Davis discloses wherein the receptacle is recessed into the base unit (#102) along the longitudinal axis; and wherein the housing (#120) of the capsule nests within the receptacle with the first end removably supported by the base unit (#102) and the inlet port (#142) fluidly connected with the air outlet (see figure 19 and figure 24 above, and paragraph [0141]).
In regards to Claim 15, Davis discloses wherein the base unit (#102) includes a side wall that partly defines the receptacle; wherein the housing (#120) of the capsule 

    PNG
    media_image6.png
    736
    496
    media_image6.png
    Greyscale

Claim 16, Davis discloses wherein the receptacle has a rounded support (#141) (see figure 6); wherein the first end of the housing (#120) includes a terminal end that is rounded and that corresponds in shape and size to the rounded support (#141) of the receptacle (see figures 6 and 16 and paragraph [0113]).
In regards to Claim 17, Davis discloses wherein the rounded support (#141) is circular; and wherein the terminal end is circular (see figures 6 and 16 and paragraph [0113]). 
In regards to Claim 18, Davis discloses wherein the receptacle, the air outlet, the first end, the inlet port (#142), the second end, and the outlet port are centered and aligned with respect to the longitudinal axis (see figure 24 below).

    PNG
    media_image6.png
    736
    496
    media_image6.png
    Greyscale

Claim 20, Davis discloses further comprising forming the base unit (#102) to include a receptacle that is recessed into the base unit (#102) along the longitudinal axis, the air outlet included in the receptacle and centered with respect to the longitudinal axis (see figure 24 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis.
In regards to Claim 10, Davis discloses the capsule as recited in claim 1.  Although Davis does not explicitly disclose wherein at least one of the elongate supports includes a shaped underside surface that is tapered and gradually increases in width moving in a downstream direction along the longitudinal axis, changing the shape of the elongate supports to having a shaped underside surface that is tapered and gradually increases in width moving in a downstream direction along the longitudinal axis, as claimed by the applicant, is a mere engineering design choice in order to obtain a desired end result, such as for improved air circulation or for an improved aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jakins et al. (US Pat Pub. No. 2017/0360980)- scent delivery system comprising having a base unit including a fan, a receptacle, an air outlet proximate the receptacle, a capsule configured to be removably supported on the base unit and received in the receptacle, wherein the capsule comprises having a first end and a second end defining a longitudinal axis that extends between first and second ends, an inlet port proximate the first end, an outlet port proximate second end, a volatile substance member holding a volatile substance, wherein airflow from the air outlet moves into the housing and across the volatile substance member as the airflow flows from the inlet port to the outlet port.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1796